              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                           1:19 CV 263

ANDY-OXY CO. INC.,               )
                                 )
                 Plaintiff,      )                      ORDER
v.                               )
                                 )
MESSER LLC                       )
                                 )
                 Defendant.      )
_________________________________)

      This matter is before the Court sua sponte.

      Defendant removed this action from state court on September 17, 2019

on the basis of diversity jurisdiction. Defendant states that Plaintiff is a North

Carolina corporation with its principal place of business in Buncombe County

and that Defendant is a foreign limited liability company organized and doing

business under the laws of Delaware with its principal place of business in

New Jersey. (Doc. 1) at ¶¶ 2-3. Defendant also asserts that complete diversity

exists. Id. at ¶ 8.

      “For purposes of diversity jurisdiction, the citizenship of a limited

liability company ... is determined by the citizenship of all of its members”.

Cent. W. Va. Energy Co., Inc. v. Mountain State Carbon, LLC, 636 F.3d 101,

103 (4th Cir. 2011).
      Here, however, the record does not reveal the identity or citizenship of

the constituent members of Defendant.

      Accordingly, Defendant is DIRECTED to file, on or before January 10,

2020, a notice identifying Defendant’s constituent members and the citizenship

of each.


                             Signed: December 27, 2019




                                        2
